DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 08/11/2022, is acknowledged. No new claims are added and claim 12 is cancelled. Claims 1-3, 6-11, 13-16 are currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (8023175 B2).

Regarding claim 1, Morgan  discloses (see Figs 1-3, Annotated Fig. 2A is provided below for immediate reference) a semiconductor device (as in Fig. 1 to Fig. 3, 10 is display consisting reflector array 20, see column 8, line 19 to line 64), comprising: 
a substrate (6); 
a plurality of structures (8) arranged in a matrix (see fig. 1A structure element 8 is reflector of a pixels of display arranged in array) wherein each structure of the plurality of structures comprises a planar part (each reflector 8 has a flat reflector);
a plurality of piezoelectric actuators (7, see column 6 line 1 to 13) disposed between the substrate (6) and the plurality of structures (8); and
a layer (5A see Fig. 1A) between the substrate (6) and the plurality of piezoelectric actuators (7),  wherein 
the plurality of piezoelectric actuators is configured to move each of the plurality of structures (8) along a direction perpendicular to a surface of the substrate (since The mirror 8 moves toward the substrate 6 the mirror structure 8 moves perpendicular to surface of 6 as illustrated in Fig. 1A)
each piezoelectric actuator of the plurality of piezoelectric actuators comprises a plurality of cantilevered actuators (Fig. 4A-4B illustrates cantilever actuators with different length),
a first end of each of  the plurality of cantilevered actuators ( first end of actuator and second end of actuator is illustrated as in annotated Fig 1A) is coupled in series is fixed to the substrate  ( first end of actuator 7 is fixed to the substrate 6 via element 4 as illustrated in annotated Fig. 1A, also as illustrated in Fig. 2A structure 1 and structure 2 are connected in series similarly structure 3 and structure 4 are connected in series inherently piezoelectric actuators of structure 1 is connected in series with piezoelectric actuator 2 and piezoelectric actuators of structure 3 is connected in series with piezoelectric actuator 4),
a second end of each of the plurality of cantilever actuators is provided with a holding part (as illustrated a holding part is pointed out in annotated Fig. 1A),
the holding part is configured to hold the plurality of structures (as illustrated in Fig. 1A, the  structure 8 is held by the holding part with the second end of the actuator 7), and
the holding part is coupled to the plurality of structure via a coupling part (since holding part is attached to structure 8 and the second end of the actuator 7 it is inherent to have a coupling part as an adhesive element).

    PNG
    media_image1.png
    739
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    635
    656
    media_image2.png
    Greyscale


Regarding claim 2, Morgan  discloses (see Figs 1-3)  the planar part of each structure of the plurality of structures (8) has a light reflecting surface (surface of structure 8, see column 6 line 1 to 13).

Regarding claim 6, Morgan further discloses (see Figs 1-5)  each piezoelectric actuator (7, see Fig. 4A-4B illustrates Length L1-L4 is different than width as in Fig. 4B) of the plurality of piezoelectric actuators has widths along two directions orthogonal to each other, the widths being different from each other.

Regarding claim 9, Morgan further discloses (see Figs 1-5) each piezoelectric actuator of the plurality of piezoelectric actuators has a multi-layer structure (as in Fig. 1A, piezoelectric actuator  having multilayer structure consist of layers 2A-7-3A).

Regarding claim 11, Morgan further discloses (see Figs 1-5) each piezoelectric actuator of the plurality of piezoelectric actuator has a bimorph structure (10B as in Fig. 4, having multilayer structure consist piezoelectric crystal of bimorph 12).

	Regarding claim 16, Morgan further discloses (see Figs 1-5)  the planar part is a rough surface with surface irregularities (as illustrated in fig. 1 when reflecting mirror element 2 is bent surface of the reflecting element forms surface irregularities).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Morgan (8023175 B2) in view of Kurokawa et all. (20140368760 A1).

Regarding claim 3, Morgan discloses the semiconductor device  as in claim 1 and does not teach the planar part of each of the plurality of structures includes one or more light emitting element.
Kurokawa et al. discloses the planar part of each structure of the plurality of structure (see Fig. 1 to 8A-F) has a light emitting elements (see paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use light emitting element as disclosed by Kurokawa et al. with the display portion of Morgan for the purpose of using device in dark surroundings.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Morgan (8023175 B2) in view of Naono (20130063800 A1).

Regarding claim 7, Morgan discloses the semiconductor device as in claim 1 and does not teach the piezoelectric actuator has a spiral and meander.
Naono discloses each of the plurality of piezoelectric actuator has a spiral shape and mender (see paragraph [0012] discloses a spiral-shape shape coupling with hinges are bent in meander shape).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use spiral shape piezoelectric actuator as disclosed by Naono with the  display portion of semiconductor device of Morgan for the purpose of providing proper amount of displacement (see paragraph [0122]).

Regarding claim 8, Naono further discloses each of the plurality of piezoelectric actuators has a meander shape (see paragraph [0015] discloses: meandering coupling sections 416 such as those shown in FIG. 16 are employed in the coupling sections between the mirror section 412 and the piezoelectric cantilevers 414).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Morgan (8023175 B2) in view of Ikehashi (20060226735 A1).
	
	Regarding claim 10, Morgan discloses the semiconductor device as in claim 1 and does not teach the piezoelectric actuator has a unimorph structure.
Ikehashi suggests each of the plurality of piezoelectric actuator can be a unimorph structure (see paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a unimorph structure piezoelectric actuator as disclosed by Ikehashi with the  display portion of semiconductor device of Morgan for the purpose of providing proper movement to the surface (see paragraph [0046]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Morgan (8023175 B2) in view of Knollenberg et al.  (20040160118 A1).

	Regarding claim 13, Morgan discloses the semiconductor device as in claim 1 and does not teach a coupling parts have a length longer than a distance of shift of a corresponding structure with respect to the surface of the substrate.
Knollenberg et al. as illustrates in Fig. 6 and Fig. 7  a coupling parts (601+609) have a length longer than a distance of shift of a corresponding structure (distance between 613 and 600) with respect to the surface of the substrate. (see paragraph [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flexures  piezoelectric actuator (609+601) as disclosed by Knollenberg et al. with the  display portion of semiconductor device of Morgan for the purpose of providing proper actuation to the surface (see paragraph [0052]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Kurokawa et all. (20140368760 A1) in view of Morgan (8023175 B2).

Regarding claim 14, Kurokawa et al.  discloses (see Figs 8A) A display unit (mobile phone) comprising: an optical system including a lens (mobile phone having camera with lens), and a display device (9101).
Kurokawa et al. do not state a specific structure of the display device includes: a substrate, a plurality of structures arranged in a matrix, wherein each structure of the plurality of structures comprises a planar part, a plurality of piezoelectric actuators disposed between the substrate and the plurality of structures; and a layer between the substrate and the plurality of piezoelectric actuators, wherein the plurality of piezoelectric actuators is configured to move each structure of the plurality of structures along a direction perpendicular to a surface of the substrate, each piezoelectric actuator of the plurality of piezoelectric actuators comprises a plurality of cantilevered actuators, a first end of each of the plurality of cantilevered actuators is coupled in series is fixed to the substrate, a second end of each of the plurality of cantilever actuators is provided with a holding part, the holding part is configured to hold the plurality of structures, and the holding part is coupled to the plurality of structures via a coupling part..
Morgan  discloses (see Figs 1-3, Annotated Fig. 1A and 2A is provided above) a device (as in Fig. 1 to Fig. 3, element 10 is display consisting reflector array 20, see column 8, line 19 to line 64), includes: 
a substrate (6); 
a plurality of structures (8) arranged in a matrix (see fig. 1A structure element 8 is reflector of a pixels of display arranged in array) wherein each structure of the plurality of structures comprises a planar part (each reflector 8 has a flat reflector);
a plurality of piezoelectric actuators (7, see column 6 line 1 to 13) disposed between the substrate (6) and the plurality of structures (8); and
a layer (5A see Fig. 1A) between the substrate (6) and the plurality of piezoelectric actuators (7),  wherein 
the plurality of piezoelectric actuators is configured to move each of the plurality of structures (8) along a direction perpendicular to a surface of the substrate (since The mirror 8 moves toward the substrate 6 the mirror structure 8 moves perpendicular to surface of 6 as illustrated in Fig. 1A)
each piezoelectric actuator of the plurality of piezoelectric actuators comprises a plurality of cantilevered actuators (Fig. 4A-4B illustrates cantilever actuators with different length),
a first end of each of  the plurality of cantilevered actuators ( first end of actuator and second end of actuator is illustrated as in annotated Fig 1A) is coupled in series is fixed to the substrate  ( first end of actuator 7 is fixed to the substrate 6 via element 4 as illustrated in annotated Fig. 1A, also as illustrated in Fig. 2A structure 1 and structure 2 are connected in series similarly structure 3 and structure 4 are connected in series inherently piezoelectric actuators of structure 1 is connected in series with piezoelectric actuator 2 and piezoelectric actuators of structure 3 is connected in series with piezoelectric actuator 4),
a second end of each of the plurality of cantilever actuators is provided with a holding part (as illustrated a holding part is pointed out in annotated Fig. 1A),
the holding part is configured to hold the plurality of structures (as illustrated in Fig. 1A, the  structure 8 is held by the holding part with the second end of the actuator 7), and
the holding part is coupled to the plurality of structure via a coupling part (since holding part is attached to structure 8 and the second end of the actuator 7 it is inherent to have a coupling part as an adhesive element).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use actuator specific structure as disclosed by Morgan with the display device taught by Kurokawa et al. for the purpose of providing compact photo ID (see column 3, line 9-50).

Regarding claim 15, Kurokawa et al.  discloses (see Figs 8C) An electronic apparatus (a digital video camera) comprising: a display unit including an optical system including a lens (the digital video camera with lens), and a display device (9301).
Kurokawa et al. do not state a specific structure of the display device includes: a substrate, a plurality of structures arranged in a matrix, a plurality of piezoelectric actuators disposed between the substrate and the plurality of structures; and a layer between the substrate and the plurality of piezoelectric actuators, wherein the plurality of piezoelectric actuators is configured to move each structure of the plurality of structures along a direction perpendicular to a surface of the substrate, each piezoelectric actuator of the plurality of piezoelectric actuators comprises a plurality of cantilevered actuators, a first end of each of the plurality of cantilevered actuators is coupled in series is fixed to the substrate, a second end of each of the plurality of cantilever actuators is provided with a holding part, the holding part is configured to hold the plurality of structures, and the holding part is coupled to the plurality of structures via a coupling part..
Morgan  discloses (see Figs 1-3, Annotated Fig. 1A and 2A is provided above) a device (as in Fig. 1 to Fig. 3, element 10 is display consisting reflector array 20, see column 8, line 19 to line 64), includes: 
a substrate (6); 
a plurality of structures (8) arranged in a matrix (see fig. 1A structure element 8 is reflector of a pixels of display arranged in array);
a plurality of piezoelectric actuators (7, see column 6 line 1 to 13) disposed between the substrate (6) and the plurality of structures (8); and
a layer (5A see Fig. 1A) between the substrate (6) and the plurality of piezoelectric actuators (7),  wherein 
the plurality of piezoelectric actuators is configured to move each of the plurality of structures (8) along a direction perpendicular to a surface of the substrate (since The mirror 8 moves toward the substrate 6 the mirror structure 8 moves perpendicular to surface of 6 as illustrated in Fig. 1A)
each piezoelectric actuator of the plurality of piezoelectric actuators comprises a plurality of cantilevered actuators (Fig. 4A-4B illustrates cantilever actuators with different length),
a first end of each of  the plurality of cantilevered actuators ( first end of actuator and second end of actuator is illustrated as in annotated Fig 1A) is coupled in series is fixed to the substrate  ( first end of actuator 7 is fixed to the substrate 6 via element 4 as illustrated in annotated Fig. 1A, also as illustrated in Fig. 2A structure 1 and structure 2 are connected in series similarly structure 3 and structure 4 are connected in series inherently piezoelectric actuators of structure 1 is connected in series with piezoelectric actuator 2 and piezoelectric actuators of structure 3 is connected in series with piezoelectric actuator 4),
a second end of each of the plurality of cantilever actuators is provided with a holding part (as illustrated a holding part is pointed out in annotated Fig. 1A),
the holding part is configured to hold the plurality of structures (as illustrated in Fig. 1A, the  structure 8 is held by the holding part with the second end of the actuator 7), and
the holding part is coupled to the plurality of structure via a coupling part (since holding part is attached to structure 8 and the second end of the actuator 7 it is inherent to have a coupling part as an adhesive element).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use actuator specific structure as disclosed by Morgan with the display device taught by Kurokawa et al. for the purpose of providing compact photo ID (see column 3, line 9-50).


Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Applicant arguably stated that the Morgan does not describes at least,  "a layer between the substrate and the plurality of piezoelectric actuators ... a first end of each of the plurality of cantilevered actuators is coupled in series is fixed to the substrate, a second end of each of the plurality of cantilever actuators is provided with a holding part, the holding part is configured to hold the plurality of structures, and the holding part is coupled to the plurality of structures via a coupling part," as recited in amended independent claim 1.
As recited above in the rejection of independent claim 1, Morgan discloses "a layer between the substrate and the plurality of piezoelectric actuators ... a first end of each of the plurality of cantilevered actuators is coupled in series is fixed to the substrate, a second end of each of the plurality of cantilever actuators is provided with a holding part, the holding part is configured to hold the plurality of structures, and the holding part is coupled to the plurality of structures via a coupling part," also annotated Fig. 1A and Fig. 2A with identifying newly claimed limitation.
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection with re-arranging stated elements of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 8, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872